Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of Case
This communication is in response to the filing of Application 17/054,243 by HUANG et al. for “INFORMATION TRANSMISSION METHOD AND DEVICE”, filed on 11/10/2020. 
Per the amendments filed on 11/10/2020, claims 2-9, 11-13, 15, 17-22, 24 and 28-31 are cancelled, and 1, 10, 14, 16, 23, 25-27, 32-39 are pending. 

Specification
The disclosure is objected to because of the following informalities: The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 10, 14, 16, 23, 25-27 and 32-39 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by HONG (US20210014768A1), hereinafter HONG.

Regarding claim 1, HONG teaches An information transmission method, comprising: (HONG, Fig. 12, paragraphs 208-209, teach a process of information transmission.)
acquiring, by a first integrated access and backhaul (IAB) node, a data packet; (HONG, Fig. 12, step 1230, paragraphs 209-210, teach acquiring, by IAB 1 (1210) (i.e. a first IAB node), an RRC connection request (1230) (i.e. a data packet).)
and sending, by the first IAB node, the data packet to an IAB donor; (HONG, Fig. 12, steps 1235, 1240, paragraphs 211-212, teach sending, by the IAB 1 (1210), the encapsulated uplink F3AP message to an IAB donor node (1220).)
wherein acquiring, by the first IAB node, the data packet comprises one of: 
receiving, by the first IAB node, the data packet sent by a user equipment (UE); (Due to the alternative claim language, the limitation is not required.)
generating, by the first IAB node, the data packet (Due to the alternative claim language, the limitation is not required.)
or receiving, by the first IAB node, the data packet sent by a second IAB node; (HONG, Fig. 12, step 1230, paragraphs 209-210, teach receiving, by the IAB 1 (1210), the data packet from IAB 2 (1200) (i.e. a second IAB node).)
wherein sending, by the first IAB node, the data packet to the IAB donor comprises one of: 
sending, by the first IAB node, the data packet to the IAB donor; (HONG, Fig. 12, steps 1235, 1240, paragraphs 211-212, teach sending, by the IAB 1 (1210), the encapsulated uplink F3AP message to the IAB donor node (1220).) 
sending, by the first IAB node, the data packet to a next-hop node, and forwarding, by the next-hop node, the data packet to the IAB donor; (Due to the alternative claim language, the limitation is not required.) 
sending, by the first IAB node, the data packet to the IAB donor through a control plane logical channel or a control plane bearer; (Due to the alternative claim language, the limitation is not required.)
or sending, by the first IAB node, the data packet to the IAB donor through a user plane logical channel or a user plane bearer; (Due to the alternative claim language, the limitation is not required.) 
wherein after acquiring, by the first IAB node, the data packet, the method further comprises: 
adding, by the first IAB node, an adaptor layer header to the data packet, (HONG, Fig. 12, steps 1235, 1240, paragraphs 211-212, teach adding, by the IAB 1 (1210), encapsulating uplink F3AP message (i.e. adaptive layer header to the data packet).) wherein the adaptor layer header comprises at least one of: 
target node information; a UE identifier of the data packet a bearer identifier of the data packet a channel identifier of the data packet routing path information; Quality of Service (QoS) information; control plane indication information; user plane indication information; protocol type indication information; (HONG, Fig. 12, steps 1235, 1240, paragraphs 211-212, teach the message comprising UE ID and Adaptation layer information (i.e. one of target node information; a UE identifier of the data packet a bearer identifier of the data packet a channel identifier of the data packet routing path information; Quality of Service (QoS) information; control plane indication information; user plane indication information; protocol type indication information).) 
wherein the data packet is a user plane data packet or a control plane data packet. (HONG, Fig. 12, F3AP message 1241 is a user plane data packet (i.e. PHY, MAC, RLC, PDCP) or a control plane data packet (i.e. RRC).)

Regarding claim 10, HONG teaches An information transmission method, comprising: (HONG, Fig. 12, paragraphs 208-209, teach a process of information transmission.)
receiving or generating, by an integrated access and backhaul (TAB) donor, a data packet; (HONG, Fig. 12, steps 1235, 1240, paragraphs 211-212, teach receiving, by IAB donor node (1220), from IAB 1 (1210), an encapsulated uplink F3AP message.)
and sending, by the IAB donor, the data packet to an IAB node through a one-hop node or a multi-hop node; (HONG, Fig. 12, steps 1270, paragraphs 218-219, teach sending, by the IAB donor node (1220) the data packet to IAB 1 (1210) (i.e. an IAB). Moreover, the IAB donor 1220 is split into CU (1221) and DU (1220) with the F3 interface indicating the interface between the donor base station (DU/CU) and the access IAB node serving a UE (i.e. one-hop node or multi-hop node).)
wherein sending, by the IAB donor, the data packet to the IAB node through the one-hop node or the multi-hop node comprises: sending, by the IAB donor, the data packet through an F1 general packet radio service (GPRS) tunneling protocol (GTP)-user plane (GTP-U) data packet or an F1 AP message to a next-hop node, and forwarding, by the next-hop node, the data packet to the IAB node; (HONG, Fig. 12, steps 1260, 1265, 1270, paragraphs 216-219, teach sending the data packet to the IAB node 1210 via an F1 AP message to the Donor-DU 1221 and forwarding the data packet to the IAB 1 1210 (i.e. ending, by the IAB donor, the data packet through an F1 general packet radio service (GPRS) tunneling protocol (GTP)-user plane (GTP-U) data packet or an F1 AP message to a next-hop node, and forwarding, by the next-hop node, the data packet to the IAB node).)
wherein the method further comprises: after sending, by the IAB donor, the data packet through the F1 GTP-U data packet or the F1 AP message to the next-hop node, adding, by the next-hop node, an adaptor layer header to the data packet; (HONG, Fig. 12, step 1265, paragraph 217, teach adding adaptation layer header to the data packet.)
wherein the adaptor layer header comprises at least one of: target node information; a user equipment (UE) identifier of the data packet a bearer identifier of the data packet a channel identifier of the data packet routing path information; Quality of Service (QoS)-related information; general packet radio service (GPRS) tunneling protocol (GTP) tunnel information; F1 AP ID information; control plane indication information; user plane indication information; or protocol type indication information. (HONG, Fig. 12, step 1265, paragraphs 216-217, teach the adaptation layer header comprising routing information, payload 2, F1Ap, IAB-node 1 address (i.e. at least one of: target node information; a user equipment (UE) identifier of the data packet a bearer identifier of the data packet a channel identifier of the data packet routing path information; Quality of Service (QoS)-related information; general packet radio service (GPRS) tunneling protocol (GTP) tunnel information; F1 AP ID information; control plane indication information; user plane indication information; or protocol type indication information).)

Regarding claim 14, HONG teaches An information acquisition method, comprising: (HONG, Fig. 12, paragraphs 208-209, teach a process of information acquisition.)
obtaining, by an integrated access and backhaul (IAB) node, configuration information, (HONG, Fig. 12, step 1270, paragraph 218, teach receiving, by IAB node 1210, an encapsulated downlink F3AP message (i.e. configuration information).)
wherein the configuration information comprises at least one of: target node information; next-hop node information; or routing path information; (HONG, Fig. 12, steps 1270, 1275, paragraphs 218-219, teach the configuration information comprising encapsulated routing information (1260), IAB 2 (1200) F3AP UE ID, adaption layer information, payload 2 comprising PDCP, F3AP, payload 1 (i.e. at least one of: target node information; next-hop node information; or routing path information).)
and determining, by the IAB node according to the configuration information, a next-hop node to which a data packet is forwarded; (HONG, Fig. 12, steps 1275, 1280, paragraphs 218-219, teach determining, by IAB node 1210 according to the configuration information, to send the data packet to IAB 2 1200 (i.e. next-hop node to which a data packet is forwarded).)
wherein obtaining, by the IAB node, the configuration information comprises: obtaining, by the IAB node, the configuration information from a centralized unit (CU) or a CU-control plane (CP) through an F1 message. (HONG, steps 1260, 1265, 1270, 1275, paragraphs 217-219, teach receiving the encapsulated configuration information from Donor-CU 1220 (i.e. CU).)

Regarding claim 16, HONG teaches An information acquisition method, comprising: (HONG, Fig. 12, paragraphs 208-209, teach a process of information acquisition.) 
obtaining, by an integrated access and backhaul (IAB) donor distributed unit (DU), configuration information, (HONG, Fig. 12, steps 1260, 1265, paragraphs 216-217, teach receiving, by IAB Donor-DU 1221, an encapsulated F1AP message (i.e. configuration information).)
wherein the configuration information comprises at least one of: a mapping relationship between an Internet Protocol (IP) address and target node information; or a mapping relationship between an F1 general packet radio service (GPRS) tunneling protocol-user plane (GTP-U) tunnel and target node information; (HONG, Fig. 12, steps 1260, 1265, paragraphs 216-217, teach F1AP message comprising DL IAB F1AP message transfer, payload2 towards the Donor-DU and routing information (e.g., IAB-node 1 address, Donor-CU address, etc.) for the payload2) (i.e. at least one of: a mapping relationship between an Internet Protocol (IP) address and target node information; or a mapping relationship between an F1 general packet radio service (GPRS) tunneling protocol-user plane (GTP-U) tunnel and target node information). Additionally, Fig. 14, paragraphs 234-236, teach IAB donor node 1430 comprising GTP-U connection and IP connection.) 
forwarding, by the IAB donor DU, a data packet according to the configuration information; (HONG, Fig. 12, steps 1265, 1270, paragraphs 217-218, teach forwarding a data packet according to the configuration information.)
wherein obtaining, by the IAB donor DU, the configuration information comprises: obtaining, by the IAB donor DU, the configuration information from a centralized unit (CU) or a CU-control plane (CP) through an F1 message. (HONG, Fig. 12, steps 1260, 1265, paragraphs 216-217, teach receiving, by IAB Donor-DU 1221, the configuration information from Donor-CU 1220 (i.e. CU).)

Regarding claim 23, HONG teaches An information transmission apparatus, applied to a first integrated access and backhaul (IAB) node comprising a memory and a processor, wherein the memory is configured to store a computer program, the processor is configured to execute the computer program to perform the method of claim 1, and the processor comprises: an acquisition module, which is configured to acquire a data packet; and a sending module, which is configured to send the data packet to an IAB donor; wherein the acquisition module is configured to: receive the data packet sent by a user equipment (UE); generate the data packet; or receive the data packet sent by a second IAB node; and the sending module is configured to: send the data packet to the IAB donor; send the data packet to a next-hop node, and forward the data packet to the IAB donor; send the data packet to the IAB donor through a control plane logical channel or a control plane bearer; or send the data packet to the IAB donor through a user plane logical channel or a user plane bearer; wherein the sending module is further configured to add an adaptor layer header to the data packet; wherein the adaptor layer header comprises at least one of: target node information; a UE identifier of the data packet a bearer identifier of the data packet a channel identifier of the data packet routing path information; Quality of Service (QoS) information; control plane indication information; user plane indication information; protocol type indication information; wherein the data packet is a user plane data packet or a control plane data packet. (HONG, Fig. 20, paragraphs 306-316, 326, 328, teach IAB node 2000 comprising controller 2010 (i.e. processor), memory, transmitter 2020 (i.e. sending module), receiver 2030 (i.e. acquisition module) implemented as software executed by the controller, and configured to perform the overall functions as described with respect to claim 1 above.)

Regarding claim 25, HONG teaches An information transmission apparatus, applied to an integrated access and backhaul (IAB) donor comprising a memory and a processor, wherein the memory is configured to store a computer program, the processor is configured to execute the computer program to perform the method of claim 10, and the processor, comprises: a determination module, which is configured to receive a data packet or generate a data packet; and a sending module, which is configured to send the data packet to an IAB node through a one-hop node or a multi-hop node; wherein the sending module is configured to send the data packet through an F1 general packet radio service (GPRS) tunneling protocol (GTP)-user plane (GTP-U) data packet or an F1 AP message to a next-hop node for the next-hop node forwarding the data packet to the IAB node; and the sending module is configured to add an adaptor layer header to the data packet wherein the adaptor layer header comprises at least one of: target node information; a user equipment (UE) identifier of the data packet a bearer identifier of the data packet a channel identifier of the data packet routing path information; Quality of Service (QoS)-related information; general packet radio service (GPRS) tunneling protocol (GTP) tunnel information; F1 AP ID information; control plane indication information; user plane indication information; or protocol type indication information. (HONG, Fig. 20, paragraphs 306-316, 326, 328, teach IAB node 2000 comprising controller 2010 (i.e. processor), memory, transmitter 2020 (i.e. sending module), receiver 2030 (i.e. acquisition module) implemented as software executed by the controller, and configured to perform the overall functions as described with respect to claim 10 above.)

Regarding claim 26, HONG teaches An information acquisition apparatus, applied to an integrated access and backhaul (IAB) node comprising a memory and a processor, wherein the memory is configured to store a computer program, the processor is configured to execute the computer program to perform the method of claim 14, and the processor comprises: an acquisition module, which is configured to obtain configuration information, wherein the configuration information comprises at least one of: target node information; next-hop node information; or routing path information; and a determination module, which is configured to determine, according to the configuration information, a next-hop node to which a data packet is forwarded; wherein the acquisition module is configured to obtain the configuration information from a centralized unit (CU) or a CU-control plane (CP) through an F1 message. (HONG, Fig. 20, paragraphs 306-316, 326, 328, teach IAB node 2000 comprising controller 2010 (i.e. processor), memory, transmitter 2020 (i.e. sending module), receiver 2030 (i.e. acquisition module) implemented as software executed by the controller, and configured to perform the overall functions as described with respect to claim 14 above.)

Regarding claim 27, HONG teaches An integrated access and backhaul (IAB) information acquisition apparatus, applied to an IAB donor distributed unit (DU) comprising a memory and a processor, wherein the memory is configured to store a computer program, the processor is configured to execute the computer program to perform the method of claim 16, and the processor comprises: an acquisition module, which is configured to obtain configuration information, wherein the configuration information comprises at least one of: a mapping relationship between an Internet Protocol (IP) address and target node information; or a mapping relationship between an F1 general packet radio service (GPRS) tunneling protocol-user plane (GTP U) tunnel and target node information; a determination module, which is configured to forward a data packet according to the configuration information; wherein the acquisition module is configured to: obtain the configuration information from a CU or a CU-CP through an F1 message. (HONG, Fig. 20, paragraphs 306-316, 326, 328, teach IAB node 2000 comprising controller 2010 (i.e. processor), memory, transmitter 2020 (i.e. sending module), receiver 2030 (i.e. acquisition module) implemented as software executed by the controller, and configured to perform the overall functions as described with respect to claim 16 above.)

Regarding claim 32, HONG teaches A storage medium, wherein the storage medium is configured to store a computer program, and the computer program, when executed, performs the method of claim 1. (HONG, paragraphs 326, 329, teach embodiments implemented as software executed as a computer program to perform the functions as described with respect to claim 1 above.)

Regarding claim 33, HONG teaches An electronic device, comprising a memory and a processor, wherein the memory is configured to store a computer program, and the processor is configured to execute the computer program to perform the method of claim 1. (HONG, Fig. 20, paragraphs 306-316, 326, 328, teach IAB node 2000 comprising controller 2010 (i.e. processor), memory, transmitter 2020 (i.e. sending module), receiver 2030 (i.e. acquisition module) implemented as software executed by the controller, and configured to perform the overall functions as described with respect to claim 1 above.)

Regarding claim 34, HONG teaches A storage medium, wherein the storage medium is configured to store a computer program, and the computer program, when executed, performs the method of claim 10. (HONG, paragraphs 326, 329, teach embodiments implemented as software executed as a computer program to perform the functions as described with respect to claim 10 above.)

Regarding claim 35, HONG teaches A storage medium, wherein the storage medium is configured to store a computer program, and the computer program, when executed, performs the method of claim 14. (HONG, paragraphs 326, 329, teach embodiments implemented as software executed as a computer program to perform the functions as described with respect to claim 14 above.)

Regarding claim 36, HONG teaches A storage medium, wherein the storage medium is configured to store a computer program, and the computer program, when executed, performs the method of claim 16. (HONG, paragraphs 326, 329, teach embodiments implemented as software executed as a computer program to perform the functions as described with respect to claim 16 above.)

Regarding claim 37, HONG teaches An electronic device, comprising a memory and a processor, wherein the memory is configured to store a computer program, and the processor is configured to execute the computer program to perform the method of claim 10. (HONG, Fig. 20, paragraphs 306-316, 326, 328, teach IAB node 2000 comprising controller 2010 (i.e. processor), memory, transmitter 2020 (i.e. sending module), receiver 2030 (i.e. acquisition module) implemented as software executed by the controller, and configured to perform the overall functions as described with respect to claim 1 above.)

Regarding claim 38, HONG teaches An electronic device, comprising a memory and a processor, wherein the memory is configured to store a computer program, and the processor is configured to execute the computer program to perform the method of claim 14. (HONG, Fig. 20, paragraphs 306-316, 326, 328, teach IAB node 2000 comprising controller 2010 (i.e. processor), memory, transmitter 2020 (i.e. sending module), receiver 2030 (i.e. acquisition module) implemented as software executed by the controller, and configured to perform the overall functions as described with respect to claim 14 above.)

Regarding claim 39, HONG teaches An electronic device, comprising a memory and a processor, wherein the memory is configured to store a computer program, and the processor is configured to execute the computer program to perform the method of claim 16. (HONG, Fig. 20, paragraphs 306-316, 326, 328, teach IAB node 2000 comprising controller 2010 (i.e. processor), memory, transmitter 2020 (i.e. sending module), receiver 2030 (i.e. acquisition module) implemented as software executed by the controller, and configured to perform the overall functions as described with respect to claim 16 above.)


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

DESHMUKH et al. (US20210243672A1) is directed towards routing data through IAB nodes in 5G communication networks (Abstract). More particularly, Fig. 3, step 302, paragraph 73, teach performing mapping of radio bearers/RLC channels of the UEs with bearers/RLC channels of the IAB donor, the IAB node, and the IAB node respectively, after configuring adaptation layers of the IAB nodes and IAB donor in step 301.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALLI Z BUTT whose telephone number is (571)272-5822.  The examiner can normally be reached on 9:00 AM - 5.30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHARLES JIANG can be reached on 571-270-7191.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WALLI Z BUTT/Examiner, Art Unit 2412